Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Lin and Martin does not explicitly teach “a logic circuit board; a single substrate on the logic circuit board, wherein the single substrate includes a first surface and a second surface opposite to the first surface, and the logic circuit board in contact with the second surface of the single substrate; at least two imaging devices, wherein each of the at least two imaging devices is on the first surface of the single substrate.”
In response, the examiner respectfully disagrees.  Lin teaches the first substrate and the second substrate are fixed on the circuit board by a welding connection or a glue connection.  [0035].  This circuit board is equivalent to the logic circuit board 
However, Lin does not explicitly teach that each of the at least two imaging devices is on the first surface of the single substrate.
Martin teaches each of the housing shown in Fig. 2A-2L has an outer surface and an inner surface.  The cameras are formed on the outer surface.  See also col. 8, lines 9-52.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various shapes of the camera housing including having at least two imaging devices on the first surface of the substrate because such incorporation would allow flexibility when designing the camera housing.  Col. 8, lines 9-52.
The combination of Lin and Martin discloses the claimed invention except for a single substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate two substrates taught by Lin into a single substrate because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04(V)(B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1).
Consider claim 1, Lin teaches an imaging unit comprising: a logic circuit board (the first substrate and the second substrate are fixed on the circuit board by a welding connection or a glue connection [0034] – [0035] and Fig. 2-3); a substrate on the logic circuit board, wherein the substrate includes a first surface and a second surface opposite to the first surface (a first camera module 10 fixed on a first substrate 3 and capturing a first image in a first direction through a first through-hole 111 of the first case 11, and a second camera module 20 fixed on a second substrate 4 and capturing a second image in a second direction through a second through-hole 121 of the second the circuit board by a welding connection or a glue connection [0034] – [0035] and Fig. 2-3), and the logic circuit board in contact with the second surface of the single substrate (the first substrate and the second substrate are fixed on the circuit board by a welding connection or a glue connection [0034] – [0035] and Fig. 2-3.  Because the first substrate and the second substrate are fixed on the circuit board, one of the surfaces of the substrates are in contact with the circuit board); at least two imaging devices (the first camera module and the second camera module.  [0035]), an imaging direction of a first imaging device of the at least two imaging devices is different from an imaging direction of a second imaging device of the at least two imaging devices (a first camera module 10 fixed on a first substrate 3 and capturing a first image in a first direction through a first through-hole 111 of the first case 11, and a second camera module 20 fixed on a second substrate 4 and capturing a second image in a second direction through a second through-hole 121 of the second case 12, where the first direction is opposite the second direction  [0034] – [0035] and Fig. 2); a coupler between the first imaging device and the second imaging device (The first substrate 3 and the second substrate 4 are fixed on the circuit board 101 by a welding connection or a glue connection [0034] – [0035] and Fig. 2).
However, Lin does not explicitly teach each of the at least two imaging devices is on the first surface of the substrate.
Martin teaches each of the at least two imaging devices is on the first surface of the substrate (col. 8, lines 9-52 and Fig. 2A-2L.  Each of the housing shown 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate various shapes of the camera housing including having at least two imaging devices on the first surface of the substrate because such incorporation would allow flexibility when designing the camera housing.  Col. 8, lines 9-52.
The combination of Lin and Martin discloses the claimed invention except for a single substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate two substrates taught by Lin into a single substrate because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04(V)(B).
Consider claim 2, Lin teaches the coupler is non-linear ([0034] – [0035] and Fig. 2 show that the circuit board 101 is has irregular shape).
Consider claim 3, Lin teaches the coupler is curved ([0034] – [0035] and Fig. 2 show that the circuit board 101 is has irregular shape and the corners are curved).
Consider claim 8, Lin teaches the coupler comprises a recess ([0034] – [0035] and Fig. 2 show that there are two recesses at two of the corners of the circuit board.  The portions enclosed by either a circle or a rectangle are considered a recess:

    PNG
    media_image1.png
    215
    382
    media_image1.png
    Greyscale
).
Consider claim 9, Lin teaches a structure that includes the at least two imaging devices stacked on the substrate (the first case 11 and the second case 12.  [0034] – [0035] and Fig. 2).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1) and Chen (US 10,165,182 B1).
Consider claim 4, Lin teaches all the limitations in claim 1 but does not explicitly teach an output section that bundles outputs outputted from the plurality of imaging devices and outputs the bundled outputs.
Chen teaches an output section configured to: bundle outputs from the at least two imaging devices and outputs the bundled outputs (col. 13, lines 44-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of bundling outputs outputted from the plurality of imaging devices because such incorporation would facilitate the generation of panoramic image.  Col. 13, lines 44-67.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1) and Simek et al. (US 2018/0139431 A1).
Consider claim 5, Lin teaches all the limitations in claim 1 but does not explicitly teach an image combiner that aligns outputs outputted from the plurality of imaging devices and merges the aligned outputs.
Simek teaches an image combiner configured to: align outputs from the at least two imaging devices and merges the aligned outputs ([0098] and [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of aligning outputs from the plurality of imaging devices because such incorporation would generate panoramic images.  [0098] and [0105].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1) and Cheong et al. (US 2014/0192247 A1).
Consider claim 6, Lin teaches all the limitations in claim 1 but does not explicitly teach sensors that recognize directions of movement of the respective imaging devices.
Cheong teaches at least two sensors configured to recognize a direction of movement of a respective imaging device of the at least two imaging devices ([0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1), Cheong et al. (US 2014/0192247 A1) and Simek et al. (US 2018/0139431 A1).
Consider claim 7, the combination of Lin and Cheong teaches all the limitations in claim 6 but does not explicitly teach an image combiner that aligns outputs outputted from the plurality of imaging devices and merges the aligned outputs, wherein the image combiner merges the outputs using outputs outputted from the respective sensors.
Simek teaches an image combiner configured to: align outputs from the at least two imaging devices and merge, based on outputs from the at least two sensors, the aligned outputs ([0098] and [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of aligning outputs from the plurality of imaging devices because such incorporation would generate panoramic images.  [0098] and [0105].
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0020160 A1) in view of Martin et al. (US 9,826,152 B1) and Tanaka et al. (US 2013/0235149 A1).
Consider claim 10, Lin teaches all the limitations in claim 1 but does not explicitly teach the imaging devices each have pixels arranged in a quadrilateral shape.
Tanaka teaches each of the at least two imaging devices has pixels in a quadrilateral shape ([0078] – [0085]).

Consider claim 11, Tanaka teaches each of the at least two imaging devices has pixels in a circular shape ([0078] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of arranging pixels in a circular shape because such incorporation would reduce the time required to transfer image data from the imaging devices to the image processing unit.  [0081].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/Primary Examiner, Art Unit 2486